Exhibit 10.1

ATARA BIOTHERAPEUTICS, INC.

$75,000,000

COMMON STOCK

SALES AGREEMENT

March 27, 2017

Cowen and Company, LLC

599 Lexington Avenue

New York, NY 10022

Ladies and Gentlemen:

Atara Biotherapeutics, Inc., a Delaware corporation (the “Company”), confirms
its agreement (this “Agreement”) with Cowen and Company, LLC (“Cowen”), as
follows:

1.     Issuance and Sale of Shares. The Company agrees that, from time to time
during the term of this Agreement, on the terms and subject to the conditions
set forth herein, it may issue and sell through Cowen, acting as agent and/or
principal, shares of the Company’s common stock, par value $0.0001 per share
(the “Common Stock”), having an aggregate offering price of up to $75,000,000
(the “Placement Shares”). Notwithstanding anything to the contrary contained
herein, the parties hereto agree that compliance with the limitation set forth
in this Section 1 on the number of shares of Common Stock issued and sold under
this Agreement shall be the sole responsibility of the Company, and Cowen shall
have no obligation in connection with such compliance. The issuance and sale of
Common Stock through Cowen will be effected pursuant to the Registration
Statement (as defined below) filed by the Company and declared effective by the
Securities and Exchange Commission (the “Commission”), although nothing in this
Agreement shall be construed as requiring the Company to use the Registration
Statement (as defined below) to issue the Common Stock.

The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder (collectively, the
“Securities Act”), with the Commission a registration statement on Form S-3
(File No. 333-207876), including a base prospectus, relating to certain
securities, including the Common Stock, to be issued from time to time by the
Company, and which incorporates by reference, to the extent provided for under
Form S-3, documents that the Company has filed or will file in accordance with
the provisions of the Securities Exchange Act of 1934, as amended, and the rules
and regulations thereunder (collectively, the “Exchange Act”). The Company has
prepared a prospectus supplement specifically relating to the Placement Shares
(the “Prospectus Supplement”) to the base prospectus included as part of such
registration statement. The Company has furnished to Cowen, for use by Cowen,
copies of the prospectus included as part of such registration statement, as
supplemented by the Prospectus Supplement, relating to the Placement Shares.
Except where the context otherwise requires, such registration statement, as
amended when it



--------------------------------------------------------------------------------

became effective, including all documents filed as part thereof or incorporated
by reference therein, and including any information contained in a Prospectus
(as defined below) subsequently filed with the Commission pursuant to Rule
424(b) under the Securities Act or deemed to be a part of such registration
statement pursuant to Rule 430B or 462(b) of the Securities Act, is herein
called the “Registration Statement.” The base prospectus, including all
documents incorporated therein by reference, included in the Registration
Statement, as it may be supplemented by the Prospectus Supplement, in the form
in which such prospectus and/or Prospectus Supplement have most recently been
filed by the Company with the Commission pursuant to Rule 424(b) under the
Securities Act, together with any “issuer free writing prospectus,” as defined
in Rule 433 of the Securities Act (“Rule 433”), relating to the Placement Shares
that (i) is required to be filed with the Commission by the Company or (ii) is
exempt from filing pursuant to Rule 433(d)(5)(i), in each case in the form filed
or required to be filed with the Commission or, if not required to be filed, in
the form retained in the Company’s records pursuant to Rule 433(g), is herein
called the “Prospectus.” Any reference herein to the Registration Statement, the
Prospectus or any amendment or supplement thereto shall be deemed to refer to
and include the documents incorporated by reference therein, and any reference
herein to the terms “amend,” “amendment” or “supplement” with respect to the
Registration Statement or the Prospectus shall be deemed to refer to and include
the filing after the execution hereof of any document with the Commission deemed
to be incorporated by reference therein. For purposes of this Agreement, all
references to the Registration Statement, the Prospectus or to any amendment or
supplement thereto shall be deemed to include any copy filed with the Commission
pursuant to the Electronic Data Gathering Analysis and Retrieval System or any
successor thereto (collectively, “EDGAR”).

2.     Placements. Each time that the Company wishes to issue and sell the
Placement Shares hereunder (each, a “Placement”), it will notify Cowen by email
notice (or other method mutually agreed to in writing by the parties) (a
“Placement Notice”) containing the parameters in accordance with which it
desires the Placement Shares to be sold, which shall at a minimum include the
number of Placement Shares to be issued, the time period during which sales are
requested to be made, any limitation on the number of Placement Shares that may
be sold in any one Trading Day (as defined in Section 3) and any minimum price
below which sales may not be made, a form of which containing such minimum sales
parameters necessary is attached hereto as Schedule 1. The Placement Notice
shall originate from any of the individuals from the Company set forth on
Schedule 2 (with a copy to each of the other individuals from the Company listed
on such schedule), and shall be addressed to each of the individuals from Cowen
set forth on Schedule 2, as such Schedule 2 may be amended from time to time.
The Placement Notice shall be effective upon receipt by Cowen unless and until
(i) in accordance with the notice requirements set forth in Section 4, Cowen
declines to accept the terms contained therein for any reason, in its sole
discretion, (ii) the entire amount of the Placement Shares have been sold,
(iii) in accordance with the notice requirements set forth in Section 4, the
Company suspends or terminates the Placement Notice, (iv) the Company issues a
subsequent Placement Notice with parameters superseding those on the earlier
dated Placement Notice, or (v) this Agreement has been terminated under the
provisions of Section 11. The amount of any discount, commission or other
compensation to be paid by the Company to Cowen in connection with the sale of
the Placement Shares shall be calculated in accordance with the terms set forth
in Schedule 3. It is expressly acknowledged and agreed that neither the Company
nor Cowen will have any obligation whatsoever with respect to a Placement or any
Placement Shares unless and until the

 

- 2 -



--------------------------------------------------------------------------------

Company delivers a Placement Notice to Cowen and Cowen does not decline such
Placement Notice pursuant to the terms set forth above, and then only upon the
terms specified therein and herein. In the event of a conflict between the terms
of this Agreement and the terms of a Placement Notice, the terms of the
Placement Notice will control.

3.     Sale of Placement Shares by Cowen. Subject to the terms and conditions
herein set forth, upon the Company’s issuance of a Placement Notice, and unless
the sale of the Placement Shares described therein has been declined, suspended,
or otherwise terminated in accordance with the terms of this Agreement, Cowen,
for the period specified in the Placement Notice, will use its commercially
reasonable efforts consistent with its normal trading and sales practices and
applicable state and federal laws, rules and regulations and the rules of The
NASDAQ Global Market (“Nasdaq”) to sell such Placement Shares up to the amount
specified in such Placement Notice, and otherwise in accordance with the terms
of such Placement Notice. Cowen will provide written confirmation to the Company
(including by email correspondence to each of the individuals of the Company set
forth on Schedule 2, if receipt of such correspondence is actually acknowledged
by any of the individuals to whom the notice is sent, other than via auto-reply)
no later than the opening of the Trading Day (as defined below) immediately
following the Trading Day on which it has made sales of Placement Shares
hereunder setting forth the number of Placement Shares sold on such day, the
volume-weighted average price of the Placement Shares sold, and the Net Proceeds
(as defined below) payable to the Company. Cowen may sell Placement Shares by
any method permitted by law deemed to be an “at the market”
offering as defined in Rule 415 of the Securities Act, including without
limitation sales made through Nasdaq, on any other existing
trading market for the Common Stock. Notwithstanding the provisions of
Section 6(gg), Cowen shall not purchase Placement Shares for its own account as
principal unless expressly authorized to do so by the Company in a Placement
Notice. The Company acknowledges and agrees that (i) there can be no assurance
that Cowen will be successful in selling Placement Shares, and (ii) Cowen will
incur no liability or obligation to the Company or any other person or entity if
it does not sell Placement Shares for any reason other than a failure by Cowen
to use its commercially reasonable efforts consistent with its normal trading
and sales practices to sell such Placement Shares as required under this
Section 3. For the purposes hereof, “Trading Day” means any day on which the
Company’s Common Stock is purchased and sold on the principal market on which
the Common Stock is listed or quoted.

4.     Suspension of Sales.

(a)    The Company or Cowen may, upon notice to the other party in writing
(including by email correspondence to each of the individuals of the other party
set forth on Schedule 2, if receipt of such correspondence is actually
acknowledged by any of the individuals to whom the notice is sent, other than
via auto-reply) or by telephone (confirmed immediately by verifiable facsimile
transmission or email correspondence to each of the individuals of the other
party set forth on Schedule 2), suspend any sale of Placement Shares; provided,
however, that such suspension shall not affect or impair either party’s
obligations with respect to any Placement Shares sold hereunder prior to the
receipt of such notice. Each of the parties agrees that no such notice under
this Section 4 shall be effective against the other unless it is made to one of
the individuals named on Schedule 2 hereto, as such schedule may be amended in
writing from time to time.

 

- 3 -



--------------------------------------------------------------------------------

(b)    Notwithstanding any other provision of this Agreement, during any period
in which the Company is in possession of material non-public information, the
Company and Cowen agree that (i) no sale of Placement Shares will take place,
(ii) the Company shall not request the sale of any Placement Shares, and
(iii) Cowen shall not be obligated to sell or offer to sell any Placement
Shares.

(c)    If either Cowen or the Company has reason to believe that the exemptive
provisions set forth in Rule 101(c)(1) of Regulation M under the Exchange Act
are not satisfied with respect to the Common Stock, it shall promptly notify the
other party, and Cowen may, at its sole discretion, suspend sales of the
Placement Shares under this Agreement.

5.     Settlement.

(a)     Settlement of Placement Shares. Unless otherwise specified in the
applicable Placement Notice, settlement for sales of Placement Shares will occur
on the third (3rd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date” and the first such settlement date, the “First Delivery
Date”). The amount of proceeds to be delivered to the Company on a Settlement
Date against receipt of the Placement Shares sold (the “Net Proceeds”) will be
equal to the aggregate sales price received by Cowen at which such Placement
Shares were sold, after deduction for (i) Cowen’s commission, discount or other
compensation for such sales payable by the Company pursuant to Section 2 hereof,
(ii) any other amounts due and payable by the Company to Cowen hereunder
pursuant to Section 7(g) (Expenses) hereof, and (iii) any transaction fees
imposed by any governmental or self-regulatory organization in respect of such
sales.

(b)     Delivery of Placement Shares. On or before each Settlement Date, the
Company will, or will cause its transfer agent to, electronically transfer the
Placement Shares being sold by crediting Cowen’s or its designee’s account
(provided Cowen shall have given the Company written notice of such designee at
least one Trading Day prior to the Settlement Date) at The Depository Trust
Company through its Deposit and Withdrawal at Custodian System (“DWAC”) or by
such other means of delivery as may be mutually agreed upon by the parties
hereto which in all cases shall be freely tradable, transferable, registered
shares in good deliverable form. On each Settlement Date, Cowen will deliver the
related Net Proceeds in same day funds to an account designated by the Company
on, or prior to, the Settlement Date. Cowen will be responsible for providing
DWAC instructions or instructions for delivery by other means with respect to
the Placement Shares being sold. The Company agrees that if the Company, or its
transfer agent (if applicable), defaults in its obligation to deliver duly
authorized Placement Shares on a Settlement Date (other than as a result of a
failure by Cowen to provide true and correct instructions for delivery), the
Company agrees that in addition to and in no way limiting the rights and
obligations set forth in Section 9(a) (Company Indemnification) hereto, it will
(i) hold Cowen harmless against any loss, claim, damage, or reasonable and
documented expense (including reasonable and documented legal fees and
expenses), as incurred, arising out of or in connection with such default by the
Company and (ii) pay to Cowen any commission, discount, or other compensation to
which it would otherwise have been entitled absent such default.

 

- 4 -



--------------------------------------------------------------------------------

6.     Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with, Cowen that as of the date of this Agreement (or,
in the case of paragraph (b) below, as of the date the Registration Statement
initially became effective or, if later, as of the date the Registration
Statement was amended or deemed amended), each Representation Date (as defined
in Section 7(m)), each date on which a Placement Notice is given, and any date
on which Placement Shares are sold hereunder:

(a)     Compliance with Registration Requirements. The Registration Statement
and any Rule 462(b) Registration Statement have been declared effective by the
Commission. The Company has complied to the Commission’s satisfaction with all
requests of the Commission for additional or supplemental information. No order
suspending the effectiveness of the Registration Statement or any Rule 462(b)
Registration Statement is in effect and no proceedings for that purpose have
been instituted or are pending or, to the knowledge of the Company, contemplated
or threatened by the Commission. The Company meets the requirements for use of
Form S-3 under the Securities Act. The sale of the Placement Shares hereunder
meets the requirements of General Instruction I.B.1 of Form S-3.

(b)     Incorporated Documents. The documents incorporated by reference in the
Registration Statement and the Prospectus, when they became effective or were
filed with the Commission, as the case may be, conformed in all material
respects to the requirements of the Securities Act or the Exchange Act, as
applicable, and none of such documents contained any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; and any further documents so filed and incorporated by
reference in the Registration Statement or the Prospectus, when such documents
become effective or are filed with the Commission, as the case may be, will
conform in all material respects to the requirements of the Securities Act or
the Exchange Act, as applicable, and will not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

(c)     Emerging Growth Company. The Company is an “emerging growth company,” as
defined in Section 2(a) of the Securities Act. The Company agrees to notify
Cowen promptly upon the Company ceasing to be an emerging growth company.

(d)     Not an Ineligible Issuer. The Company currently is not an “ineligible
issuer,” as defined in Rule 405 of the rules and regulation of the Commission.
The Company agrees to notify Cowen promptly upon the Company becoming an
“ineligible issuer.”

(e)     Distribution of Offering Material By the Company. The Company has not
distributed and will not distribute, prior to the completion of Cowen’s
distribution of the Placement Shares, any offering material in connection with
the offering and sale of the Placement Shares other than the Prospectus or the
Registration Statement.

(f)     The Sales Agreement. This Agreement has been duly authorized, executed
and delivered by, and is a valid and binding agreement of, the Company,
enforceable in accordance with its terms, except as rights to indemnification
and contribution hereunder may be limited by applicable law and public policy
considerations and except as the enforcement hereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting the rights and remedies of creditors or by general
equitable principles.

 

- 5 -



--------------------------------------------------------------------------------

(g)     Placement Shares. The Placement Shares, when issued and delivered, will
be duly authorized for issuance and sale pursuant to this Agreement and, when
issued and delivered and paid for as provided herein, will be duly authorized
and validly issued, fully paid and nonassessable.

(h)     No Applicable Registration or Other Similar Rights. There are no persons
with registration or other similar rights to have any equity or debt securities
registered for sale under the Registration Statement or included in the offering
contemplated by this Agreement, except for such rights as have been duly waived.

(i)     No Material Adverse Change. Except as otherwise disclosed in the
Prospectus, subsequent to the respective dates as of which information is given
in the Prospectus: (i) there has been no material adverse change, or any
development that could reasonably be expected to result in a material adverse
change, in the condition, financial or otherwise, or in the earnings, business,
operations or prospects, whether or not arising from transactions in the
ordinary course of business, of the Company and its subsidiaries, taken as a
whole, (ii) the Company and its subsidiaries, considered as one entity, have not
incurred any material liability or obligation, indirect, direct or contingent,
not in the ordinary course of business nor entered into any material transaction
or agreement not in the ordinary course of business: and (iii) there has been no
dividend or distribution of any kind declared, paid or made by the Company or,
except for regular quarterly dividends publicly announced by the Company or
dividends paid to the Company or other subsidiaries, by any of its subsidiaries
on any class of capital stock or repurchase or redemption by the Company or any
of its subsidiaries of any class of capital stock.

(j)     Independent Accountants. Deloitte & Touche LLP, which has expressed its
opinion with respect to certain financial statements of the Company and its
subsidiaries contained or incorporated by reference in the Registration
Statement and the Prospectus, is an independent registered public accounting
firm as required by the Securities Act and the rules and regulations of the
Commission thereunder.

(k)     Financial Statements. The financial statements (including the related
notes thereto) of the Company and its consolidated subsidiaries included or
incorporated by reference in the Registration Statement and the Prospectus
comply in all material respects with the applicable requirements of the
Securities Act and the Exchange Act, as applicable, and present fairly the
consolidated financial position of the Company and its consolidated subsidiaries
as of the dates indicated and the results of their operations and the changes in
their cash flows for the periods specified; such financial statements have been
prepared in accordance with generally accepted accounting principles (“GAAP”) in
the United States applied on a consistent basis throughout the periods covered
thereby, and any supporting schedules included or incorporated by reference in
the Registration Statement present fairly the information required to be stated
therein; and the other financial information included or incorporated by
reference in the Registration Statement and the Prospectus has been derived from
the accounting records of the Company and its consolidated subsidiaries and
presents fairly the information shown thereby in the Registration Statement and
the Prospectus have been prepared in accordance with the applicable requirements
of the Securities Act and the Exchange Act, as applicable.

 

- 6 -



--------------------------------------------------------------------------------

(l)     Organization and Good Standing. The Company has been duly incorporated
and is validly existing as a corporation in good standing under the laws of the
State of Delaware, with corporate power and authority to own its properties and
conduct its business as described in the Registration Statement and the
Prospectus, and has been duly qualified as a foreign corporation for the
transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties or conducts any business so
as to require such qualification, except where the failure to be so qualified or
be in good standing would not individually or in the aggregate have a material
adverse effect on the current or future financial position, stockholders’ equity
or results of operations of the Company and its subsidiaries, taken as a whole
(a “Material Adverse Effect”); and each subsidiary of the Company has been duly
incorporated and is validly existing as a corporation in good standing under the
laws of its jurisdiction of incorporation.

(m)     Capitalization. All of the outstanding shares of capital stock of the
Company have been duly authorized; the authorized equity capitalization of the
Company is as set forth in the Prospectus; all outstanding shares of capital
stock of the Company are validly issued, fully paid and nonassessable; all
outstanding shares of capital stock of the Company conform, and the Placement
Shares, when they have been delivered and paid for in accordance with this
Agreement, will conform, in all material respects to the information thereof in
the Prospectus; the stockholders of the Company have no preemptive rights with
respect to the Placement Shares; and none of the outstanding shares of capital
stock of the Company have been issued in violation of any preemptive or similar
rights of any security holder.

(n)     No Violation or Default. Neither the Company nor any of its subsidiaries
is (i) in violation of its Certificate of Incorporation, By-laws or similar
organizational documents, (ii) in default in the performance or observance of
any material obligation, agreement, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement, lease or other agreement or
instrument to which it is a party or by which it or any of its properties may be
bound, or (iii) in violation of any statute or any order, rule or regulation of
any court or governmental agency or body having jurisdiction over the Company or
any of its subsidiaries or any of their properties except in the case of (ii) or
(iii) for such defaults as would not, individually or in the aggregate, have a
Material Adverse Effect.

(o)     No Conflicts. The issue and sale of the Placement Shares and the
compliance by the Company with this Agreement and the consummation of the
transactions herein contemplated will not conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
(i) any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any of the
property or assets of the Company or any of its subsidiaries is subject,
(ii) the Certificate of Incorporation or By-laws of the Company, or (iii) any
statute or any order, rule or regulation of any court or governmental agency or
body having jurisdiction over the Company or any of its subsidiaries or any of
their properties; except in the case of (i) and (iii) for such violations that
would not individually or in the aggregate have a Material Adverse Effect; and
no consent, approval, authorization, order, registration or qualification of or
with any such court or governmental agency or body is required for the issue and
sale of the Placement Shares or the consummation by the Company of the
transactions contemplated by this Agreement, except for the registration under
the Securities Act of the Placement Shares, the

 

- 7 -



--------------------------------------------------------------------------------

approval by the Financial Industry Regulatory Authority (“FINRA”) of the
underwriting terms and arrangements and such consents, approvals,
authorizations, registrations or qualifications as may be required under state
securities or Blue Sky laws in connection with the purchase and distribution of
the Placement Shares by Cowen.

(p)     Legal Proceedings. Except as described in the Registration Statement and
the Prospectus, there are no legal, governmental or regulatory investigations,
actions, demands, claims, suits, arbitrations, inquiries or proceedings
(“Actions”) pending to which the Company or any of its subsidiaries is or may be
a party or, to the knowledge of the Company, to which any property of the
Company or any of its subsidiaries is or may be the subject that, individually
or in the aggregate, if determined adversely to the Company or any of its
subsidiaries, could reasonably be expected to have a Material Adverse Effect; no
such Actions are threatened or, to the knowledge of the Company, contemplated by
any governmental or regulatory authority or threatened by others; and (i) there
are no current or pending Actions that are required under the Securities Act to
be described in the Registration Statement or the Prospectus that are not so
described in the Registration Statement and the Prospectus and (ii) there are no
statutes, regulations or contracts or other documents that are required under
the Securities Act to be filed as exhibits to the Registration Statement or
described in the Registration Statement or the Prospectus that are not so filed
as exhibits to the Registration Statement or described in the Registration
Statement and the Prospectus.

(q)     Intellectual Property. Except as disclosed in the Registration Statement
and the Prospectus, the Company and its subsidiaries own, possess, license or
have an exclusive option to license adequate rights to use all patents,
trademarks, service marks, trade names, copyrights, domain names, licenses,
approvals, technology and know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures) and other intellectual property rights, including registrations and
applications for registration thereof (collectively, “Intellectual Property
Rights”) used or held to be used for the conduct of the Company’s business now
conducted and as proposed in the Registration Statement and the Prospectus to be
conducted, except where the failure to own, possess or license such Intellectual
Property Rights would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Except as disclosed in the
Registration Statement and the Prospectus and to the Company’s knowledge:
(i) neither the Company nor any of its subsidiaries has materially infringed,
misappropriated or otherwise violated the Intellectual Property Rights of any
third party, and neither the manufacture of, nor the use or sale of, any of the
product candidates described in the Registration Statement and the Prospectus
will materially infringe or otherwise violate the Intellectual Property Rights
of any third party and (ii) there are no rights of third parties to any of the
Intellectual Property Rights owned by or exclusively licensed to the Company or
any of its subsidiaries. Except as would not, individually or in aggregate, if
determined adversely to the Company or any of its subsidiaries, reasonably be
expected to have a Material Adverse Effect, there is no pending or, to the
Company’s knowledge, threatened action, suit, proceeding or claim by any third
party (i) challenging the Company’s or any of its subsidiaries’ rights in or to
any of the Company’s Intellectual Property Rights; (ii) alleging that the
Company or any of its subsidiaries have infringed, misappropriated or otherwise
violated any Intellectual Property Rights of any third party; or
(iii) challenging the validity, scope or enforceability of any Intellectual
Property Rights owned or exclusively licensed to the Company or any of its
subsidiaries, and in the case of each of (i), (ii) and (iii), the Company is
unaware of

 

- 8 -



--------------------------------------------------------------------------------

any facts that would form a reasonable basis for any such action, suit,
proceeding or claim. To the Company’s knowledge, there is no infringement,
misappropriation, breach or default by others of any Intellectual Property
Rights owned by or exclusively licensed to the Company or any of its
subsidiaries, and all Intellectual Property Rights owned by or licensed to the
Company or any of its subsidiaries are valid and enforceable, except as would
not reasonably be expected, individually or in aggregate, to have a Material
Adverse Effect. The Company and its subsidiaries have at all times taken
reasonable steps in accordance with normal industry practice to maintain the
confidentiality of all Intellectual Property Rights, the value of which to the
Company and to its subsidiaries is contingent upon maintaining the
confidentiality thereof. All founders, current and former employees and
consultants involved in the development of the Intellectual Property Rights for
the Company or any of its subsidiaries have signed confidentiality and invention
assignment agreements with the Company or any of its subsidiaries pursuant to
which the Company or any of its subsidiaries either (i) has obtained ownership
of and is the exclusive owner of such Intellectual Property Rights, or (ii) has
obtained a valid and unrestricted right to exploit such Intellectual Property
Rights, sufficient for the conduct of the business as currently conducted and as
proposed in the Registration Statement and the Prospectus to be conducted.

(r)     No Undisclosed Relationships. No relationship, direct or indirect,
exists between or among the Company or any of its subsidiaries, on the one hand,
and the directors, officers, stockholders, customers, suppliers or other
affiliates of the Company or any of its subsidiaries, on the other, that is
required by the Securities Act to be described in each of the Registration
Statement and the Prospectus and that is not so described in such documents.

(s)     Investment Company Act. The Company is not and, after receipt of payment
for the Placement Shares and the application of the proceeds thereof as
described in the Prospectus, will not be an “investment company” as defined in
the Investment Company Act of 1940, as amended (the “Investment Company Act”).

(t)     Taxes. The Company and its subsidiaries have filed all federal, state,
local and foreign tax returns required to be filed through the date of this
Agreement (taking into account applicable extensions) (except where the failure
to file would not, individually or in the aggregate, have a Material Adverse
Effect) and have paid all taxes required to be paid thereon (except for cases in
which the failure to pay would not have a Material Adverse Effect, or, except as
currently being contested in good faith and for which reserves required by U.S.
GAAP have been created in the financial statements of the Company), and no tax
deficiency has been determined adversely to the Company or any of its
subsidiaries which has had (nor has the Company nor any of its subsidiaries
received any notice of any tax deficiency from any taxing authority which is
reasonably expected to be determined adversely to the Company or its
subsidiaries and which is reasonably expected to have) a Material Adverse
Effect.

(u)     Licenses and Permits. The Company possesses all certificates,
authorizations and permits issued by the appropriate federal, state or foreign
regulatory authorities necessary to conduct its business as described in the
Prospectus, including, without limitation, from the U.S. Food and Drug
Administration (“FDA”) and equivalent foreign regulatory authorities, other than
those the failure to possess or own would not reasonably be expected to result
in a Material Adverse Effect, and the Company has not received any written
notice of proceedings relating to

 

- 9 -



--------------------------------------------------------------------------------

the revocation or modification of any such certificate, authorization or permit,
which, individually or in the aggregate, if the subject of an unfavorable
decision, ruling or finding, would reasonably be expected to have a Material
Adverse Effect, except as described in the Registration Statement and the
Prospectus.

(v)     Compliance with the FDA. The Company has operated and currently is in
compliance with all applicable rules, regulations and policies of the FDA,
except where the failure to so operate or be in compliance would not reasonably
be expected to have a Material Adverse Effect.

(w)     Clinical Trials. Any clinical trials and human studies conducted by the
Company and, to the knowledge of the Company, any clinical trials and human
studies conducted on behalf of the Company or in which the Company has
participated were and, if still pending, are being conducted in accordance with
standard medical and scientific research procedures and any applicable rules,
regulations and policies of the jurisdiction in which such trials and studies
are being conducted, except where the failure to be so conducted would not
reasonably be expected to have a Material Adverse Effect.

(x)     Disclosure Controls. The Company maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) under the Exchange Act)
that comply with the requirements of the Exchange Act; such disclosure controls
and procedures have been designed to ensure that material information relating
to the Company and its subsidiaries is made known to the Company’s principal
executive officer and principal financial officer by others within those
entities; and such disclosure controls and procedures are effective.

(y)     Accounting Controls. The Company maintains a system of internal control
over financial reporting (as such term is defined in Rule 13a-15(f) under the
Exchange Act) that complies with the requirements of the Exchange Act and has
been designed by the Company’s principal executive officer and principal
financial officer, or under their supervision, to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with U.S. GAAP and,
except as disclosed in the Registration Statement and the Prospectus, the
Company is not aware of any material weaknesses in its internal control over
financial reporting (it being understood that, as of the date hereof, the
Company is not required to comply with Section 404 of the Sarbanes Oxley Act of
2002). Except as disclosed in the Registration Statement and the Prospectus,
since the date of the latest audited financial statements included or
incorporated by reference in the Registration Statement and the Prospectus,
there has been no change in the Company’s internal control over financial
reporting that has materially and adversely affected, or is reasonably likely to
materially and adversely affect, the Company’s internal control over financial
reporting

(z)     No Unlawful Payments. None of the Company, nor any of Nina
Biotherapeutics, Inc., Pinta Biotherapeutics, Inc. or Santa Maria
Biotherapeutics, Inc. (collectively, the “Predecessor Entities”), nor any of
their respective subsidiaries nor, to the knowledge of the Company, any
director, officer, agent, employee, affiliate or other person associated with or
acting on behalf of the Company, the Predecessor Entities or any of their
subsidiaries has (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(ii) made or taken an act in furtherance of an offer, promise or authorization
of any direct or indirect unlawful payment or benefit to any foreign or domestic

 

- 10 -



--------------------------------------------------------------------------------

government official or employee, including of any government-owned or controlled
entity or of a public international organization, or any person acting in an
official capacity for or on behalf of any of the foregoing, or any political
party or party official or candidate for political office; (iii) violated or is
in violation of any provision of the Foreign Corrupt Practices Act of 1977, as
amended, or any applicable law or regulation implementing the OECD Convention on
Combating Bribery of Foreign Public Officials in International Business
Transactions, or committed an offence under the Bribery Act 2010 of the United
Kingdom or any other applicable anti-bribery or anti-corruption law; or
(iv) made, offered, agreed, requested or taken an act in furtherance of any
unlawful bribe or other unlawful benefit, including, without limitation, any
rebate, payoff, influence payment, kickback or other unlawful or improper
payment or benefit. The Company and its subsidiaries have instituted, maintain
and enforce, and will continue to maintain and enforce policies and procedures
designed to promote and ensure compliance with all applicable anti-bribery and
anti-corruption laws.

(aa)     Compliance with Anti-Money Laundering Laws. The operations of the
Company, the Predecessor Entities and their subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements, including those of the Currency and Foreign Transactions
Reporting Act of 1970, as amended, the applicable money laundering statutes of
all jurisdictions where the Company or any of its subsidiaries conducts
business, the rules and regulations thereunder and any related or similar rules,
regulations or guidelines issued, administered or enforced by any governmental
agency having jurisdiction over the Company, the Predecessor Entities or any of
their subsidiaries (collectively, the “Anti-Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company or any of its
subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the knowledge of the Company, threatened.

(bb)     No Conflicts with Sanctions Laws. Neither the Company nor any of its
subsidiaries, nor, to the knowledge of the Company, any directors, officers,
employees, agent, affiliate of the Company or any of its subsidiaries is
currently the subject to any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Department of the Treasury (“OFAC”); and the
Company will not directly or indirectly use the proceeds of the offering of the
Placement Shares hereunder, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity for
the purpose of financing the activities of any person currently subject to any
U.S. sanctions administered by OFAC.

(cc)     No Registration Rights. Except such rights as have been validly waived
and that are described in each of the Registration Statement and the Prospectus,
no person has the right to require the Company or any of its subsidiaries to
register any securities for sale under the Securities Act by reason of the
filing of the Registration Statement with the Commission or the issuance and
sale of the Placement Shares.

(dd)     No Stabilization. The Company has not taken, directly or indirectly,
any action designed to or that could reasonably be expected to cause or result
in any stabilization or manipulation of the price of the Placement Shares.

(ee)     Statistical and Market Data. Nothing has come to the attention of the
Company that has caused the Company to believe that the statistical and
market-related data included or incorporated by reference in each of the
Registration Statement and the Prospectus is not based on or derived from
sources that are reliable and accurate in all material respects.

 

- 11 -



--------------------------------------------------------------------------------

(ff)     No Reliance. The Company has not relied upon Cowen or legal counsel for
Cowen for any legal, tax or accounting advice in connection with the offering
and sale of the Placement Shares.

(gg)     Cowen Purchases. The Company acknowledges and agrees that Cowen has
informed the Company that Cowen may, to the extent permitted under the
Securities Act and the Exchange Act, purchase and sell shares of Common Stock
for its own account while this Agreement is in effect.

(hh)     Brokers. Except for Cowen, there is no broker, finder or other party
that is entitled to receive from the Company any brokerage or finder’s fee or
other fee or commission as a result of any transactions contemplated by this
Agreement.

Any certificate signed by an officer of the Company and delivered to Cowen or to
counsel for Cowen in connection with this Agreement shall be deemed to be a
representation and warranty by the Company to Cowen as to the matters set forth
therein.

The Company acknowledges that Cowen and, for purposes of the opinions to be
delivered pursuant to Section 7 hereof, counsel to the Company and counsel to
Cowen, will rely upon the accuracy and truthfulness of the foregoing
representations and hereby consents to such reliance.

7.     Covenants of the Company. The Company covenants and agrees with Cowen
that:

(a)     Registration Statement Amendments. After the date of this Agreement and
during any period in which a Prospectus relating to any Placement Shares is
required to be delivered by Cowen under the Securities Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act), (i) the Company will notify Cowen promptly of the time when
any subsequent amendment to the Registration Statement, other than documents
incorporated by reference, has been filed with the Commission and/or has become
effective or any subsequent supplement to the Prospectus has been filed and of
any request by the Commission for any amendment or supplement to the
Registration Statement or Prospectus or for additional information, (ii) the
Company will prepare and file with the Commission, promptly upon Cowen’s
reasonable request, any amendments or supplements to the Registration Statement
or Prospectus that, in Cowen’s reasonable opinion, may be necessary or advisable
in connection with the distribution of the Placement Shares by Cowen (provided,
however, that the failure of Cowen to make such request shall not relieve the
Company of any obligation or liability hereunder, or affect Cowen’s right to
rely on the representations and warranties made by the Company in this
Agreement, provided, further, that the only remedy Cowen shall have with respect
to the failure to make such filing (other than Cowen’s rights under Section 9
hereof) shall be to cease making sales under this Agreement until such amendment
or supplement is filed); (iii) the Company will not file any amendment or
supplement to the Registration Statement or Prospectus relating to the Placement
Shares or a security convertible into the Placement Shares unless a copy thereof
has been submitted to Cowen within a reasonable period of time before the filing
and Cowen has not reasonably objected thereto (provided, however, that (A) the
failure of

 

- 12 -



--------------------------------------------------------------------------------

Cowen to make such objection shall not relieve the Company of any obligation or
liability hereunder, or affect Cowen’s right to rely on the representations and
warranties made by the Company in this Agreement and provided, further, that
(B) the only remedy Cowen shall have with respect to the failure by the Company
to provide Cowen with such copy or the filing of such amendment or supplement
despite Cowen’s objection (other than Cowen’s rights under Section 9 hereof)
shall be to cease making sales under this Agreement) and the Company will
furnish to Cowen at the time of filing thereof a copy of any document that upon
filing is deemed to be incorporated by reference into the Registration Statement
or Prospectus, except for those documents available via EDGAR; and (iv) the
Company will cause each amendment or supplement to the Prospectus, other than
documents incorporated by reference, to be filed with the Commission as required
pursuant to the applicable paragraph of Rule 424(b) of the Securities Act.

(b)     Notice of Commission Stop Orders. The Company will advise Cowen,
promptly after it receives notice or obtains knowledge thereof, of the issuance
or threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement, of the suspension of the
qualification of the Placement Shares for offering or sale in any jurisdiction,
or of the initiation or threatening of any proceeding for any such purpose; and
it will promptly use its commercially reasonable efforts to prevent the issuance
of any stop order or to obtain its withdrawal if such a stop order should be
issued.

(c)     Delivery of Prospectus; Subsequent Changes. During any period in which a
Prospectus relating to the Placement Shares is required to be delivered by Cowen
under the Securities Act with respect to a pending sale of the Placement Shares,
(including in circumstances where such requirement may be satisfied pursuant to
Rule 172 under the Securities Act), the Company will use its commercially
reasonable efforts to comply with all requirements imposed upon it by the
Securities Act, as from time to time in force, and to file on or before their
respective due dates (taking into account any extensions available under the
Exchange Act) all reports and any definitive proxy or information statements
required to be filed by the Company with the Commission pursuant to Sections
13(a), 13(c), 14, 15(d) or any other provision of or under the Exchange Act. If
during such period any event occurs as a result of which the Prospectus as then
amended or supplemented would include an untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in the
light of the circumstances then existing, not misleading, or if during such
period it is necessary to amend or supplement the Registration Statement or
Prospectus to comply with the Securities Act, the Company will promptly notify
Cowen to suspend the offering of Placement Shares during such period and the
Company will promptly amend or supplement the Registration Statement or
Prospectus (at the expense of the Company) so as to correct such statement or
omission or effect such compliance.

(d)     Listing of Placement Shares. During any period in which the Prospectus
relating to the Placement Shares is required to be delivered by Cowen under the
Securities Act with respect to a pending sale of the Placement Shares (including
in circumstances where such requirement may be satisfied pursuant to Rule 172
under the Securities Act), the Company will use its commercially reasonable
efforts to cause the Placement Shares to be listed on Nasdaq and to qualify the
Placement Shares for sale under the securities laws of such jurisdictions as
Cowen reasonably designates and to continue such qualifications in effect so
long as required for the

 

- 13 -



--------------------------------------------------------------------------------

distribution of the Placement Shares; provided, however, that the Company shall
not be required in connection therewith to qualify as a foreign corporation or
dealer in securities or file a general consent to service of process in any
jurisdiction.

(e)     Delivery of Registration Statement and Prospectus. The Company will
furnish to Cowen and its counsel (at the expense of the Company) copies of the
Registration Statement, the Prospectus (including all documents incorporated by
reference therein) and all amendments and supplements to the Registration
Statement or Prospectus that are filed with the Commission during any period in
which a Prospectus relating to the Placement Shares is required to be delivered
under the Securities Act (including all documents filed with the Commission
during such period that are deemed to be incorporated by reference therein), in
each case as soon as reasonably practicable and in such quantities as Cowen may
from time to time reasonably request and, at Cowen’s request, will also furnish
copies of the Prospectus to each exchange or market on which sales of the
Placement Shares may be made; provided, however, that the Company shall not be
required to furnish any document (other than the Prospectus) to Cowen to the
extent such document is available on EDGAR.

(f)     Earnings Statement. The Company will make generally available to its
security holders as soon as practicable, but in any event not later than 15
months after the end of the Company’s current fiscal quarter, an earnings
statement covering a 12-month period that satisfies the provisions of Section
11(a) and Rule 158 of the Securities Act.

(g)     Expenses. The Company, whether or not the transactions contemplated
hereunder are consummated or this Agreement is terminated, in accordance with
the provisions of Section 11 hereunder, will pay all expenses incident to the
performance of its obligations hereunder, including, but not limited to,
expenses relating to (i) the preparation, printing and filing of the
Registration Statement and each amendment and supplement thereto, of each
Prospectus and of each amendment and supplement thereto, (ii) the preparation,
issuance and delivery of the Placement Shares, (iii) the qualification of the
Placement Shares under securities laws in accordance with the provisions of
Section 7(d) of this Agreement, including filing fees (provided, however, that
any fees or disbursements of counsel for Cowen in connection therewith shall be
paid by Cowen except as set forth in (vii) and (viii) below), (iv) the printing
and delivery to Cowen of copies of the Prospectus and any amendments or
supplements thereto, and of this Agreement, (v) the fees and expenses incurred
in connection with the listing or qualification of the Placement Shares for
trading on Nasdaq, (vi) the filing fees and expenses, if any, of the Commission,
(vii) any stamp or transfer taxes in connection with the original sale and
issuance of the Placement Shares, (viii) the filing fees and associated legal
expenses of Cowen’s outside counsel for filings with the FINRA Corporate
Financing Department, such legal expense reimbursement not to exceed $10,000 and
(ix) the reasonable fees and disbursements of Cowen’s counsel in an amount not
to exceed $50,000.

(h) Use of Proceeds. The Company will use the Net Proceeds as described in the
Prospectus in the section entitled “Use of Proceeds.”

(i) Notice of Other Sales. During the pendency of any Placement Notice given
hereunder, and for five (5) Trading Days following the termination of any
Placement Notice given hereunder, the Company shall provide Cowen notice as
promptly as reasonably possible before it offers to sell, contracts to sell,
sells, grants any option to sell or otherwise disposes of

 

- 14 -



--------------------------------------------------------------------------------

any shares of Common Stock (other than Placement Shares offered pursuant to the
provisions of this Agreement) or securities convertible into or exchangeable for
Common Stock, warrants or any rights to purchase or acquire Common Stock;
provided, that such notice shall not be required in connection with the
(i) issuance, grant or sale of Common Stock, options to purchase shares of
Common Stock or any other equity awards, or Common Stock issuable upon the
exercise of options or other equity awards pursuant to any stock option, stock
bonus, employee stock purchase or other stock plan or arrangement described in
the Prospectus, (ii) the issuance of securities in connection with any joint
venture, commercial, strategic or collaborative relationship, acquisition,
merger or sale or purchase of assets, (iii) the issuance or sale of Common Stock
pursuant to any dividend reinvestment plan that the Company may adopt from time
to time provided the implementation of such is disclosed to Cowen in advance or
(iv) any shares of common stock issuable upon the exchange, conversion or
redemption of securities or the exercise or vesting of warrants, options or
other rights in effect or outstanding. Notwithstanding the foregoing provisions,
nothing herein shall be construed to restrict the Company’s ability, or require
the Company to provide notice to Cowen, to file a registration statement under
the Securities Act.

(j)     Change of Circumstances. The Company will, at any time during a fiscal
quarter in which the Company intends to tender a Placement Notice or sell
Placement Shares, advise Cowen promptly after it shall have received notice or
obtained knowledge thereof, of any information or fact that would alter or
affect in any material respect any opinion, certificate, letter or other
document provided to Cowen pursuant to this Agreement.

(k)     Due Diligence Cooperation. The Company will cooperate with any
reasonable due diligence review conducted by Cowen or its agents in connection
with the transactions contemplated hereby, including, without limitation,
providing information and making available documents and senior corporate
officers, during regular business hours and at the Company’s principal offices,
as Cowen may reasonably request.

(l)     Required Filings Relating to Placement of Placement Shares. The Company
agrees that on such dates as the Securities Act shall require, the Company will
(i) file a prospectus supplement with the Commission under the applicable
paragraph of Rule 424(b) under the Securities Act, which prospectus supplement
will set forth, within the relevant period, the amount of Placement Shares sold
through Cowen, the Net Proceeds to the Company and the compensation payable by
the Company to Cowen with respect to such Placement Shares, and (ii) deliver
such number of copies of each such prospectus supplement to each exchange or
market on which such sales were effected as may be required by the rules or
regulations of such exchange or market.

(m)     Representation Dates; Certificate. On or prior to the First Delivery
Date and each time the Company (i) amends or supplements the Registration
Statement or the Prospectus relating to the Placement Shares (other than a
prospectus supplement filed in accordance with Section 7(l) of this Agreement)
by means of a post-effective amendment, sticker, or supplement filed after the
date hereof but not by means of incorporation of document(s) by reference to the
Registration Statement or the Prospectus relating to the Placement Shares;
(ii) files an annual report on Form 10-K under the Exchange Act; (iii) files its
quarterly reports on Form 10-Q under the Exchange Act; or (iv) files a report on
Form 8-K containing amended financial information

 

- 15 -



--------------------------------------------------------------------------------

(other than an earnings release or other information “furnished” pursuant to
Items 2.02 or 7.01 of Form 8-K or to provide disclosure pursuant to Item 8.01 of
Form 8-K relating to the reclassification of certain properties as discontinued
operations in accordance with Statement of Financial Accounting Standards
No. 144 under the Exchange Act) under the Exchange Act (each date of filing of
one or more of the documents referred to in clauses (i) through (iv) shall be a
“Representation Date”); the Company shall furnish Cowen with a certificate, in
the form attached hereto as Exhibit 7(m) within five (5) Trading Days of any
Representation Date if requested by Cowen. The requirement to provide a
certificate under this Section 7(m) shall be automatically waived for any
Representation Date occurring at a time at which no Placement Notice is pending,
which waiver shall continue until the earlier to occur of the date the Company
delivers a Placement Notice hereunder (which for such calendar quarter shall be
considered a Representation Date) and the next occurring Representation Date;
provided, however, that such waiver shall not apply for any Representation Date
on which the Company files its annual report on Form 10-K. Notwithstanding the
foregoing, if the Company subsequently decides to sell Placement Shares
following a Representation Date when the Company relied on such waiver and did
not provide Cowen with a certificate under this Section 7(m), then before the
Company delivers the Placement Notice or Cowen sells any Placement Shares, the
Company shall provide Cowen with a certificate, in the form attached hereto as
Exhibit 7(m), dated the date of the Placement Notice.

(n)     Legal Opinion. (i) On or prior to the First Delivery Date, the Company
shall cause to be furnished to Cowen a written opinion of Cooley LLP, or other
counsel satisfactory to Cowen (“Company Counsel”), in form and substance
reasonably satisfactory to Cowen and its counsel, dated the date that the
opinion is required to be delivered, and (ii) within the later of (A) five
(5) Trading Days of each Representation Date with respect to which the Company
is obligated to deliver a certificate in the form attached hereto as Exhibit
7(m) for which no waiver is applicable and (B) the date a Placement Notice is
first delivered by the Company following such Representation Date, the Company
shall cause to be furnished to Cowen a negative assurance letter of Company
Counsel, or other counsel satisfactory to Cowen, in form and substance
reasonably satisfactory to Cowen and its counsel, dated the date that the
opinion is required to be delivered; provided, however, that the Company shall
not be required to furnish Cowen any such negative assurance letter if Davis
Polk & Wardwell LLP or other counsel satisfactory to Cowen (“Cowen Counsel”)
does not also concurrently deliver a negative assurance letter to Cowen dated as
of such date, which negative assurance letter of Cowen Counsel shall cover
statements substantially similar to those covered by such negative assurance
letter of Company Counsel.

(o)     Comfort Letter. On or prior to the First Delivery Date and within the
later of (A) five (5) Trading Days of each Representation Date with respect to
which the Company is obligated to deliver a certificate in the form attached
hereto as Exhibit 7(m) for which no waiver is applicable, and (B) the date a
Placement Notice is first delivered by the Company following a Representation
Date, the Company shall cause its independent accountants to furnish Cowen a
letter (the “Comfort Letter”), dated the date the Comfort Letter is delivered,
in form and substance satisfactory to Cowen, (i) confirming that they are an
independent registered public accounting firm within the meaning of the
Securities Act and the PCAOB, (ii) stating, as of such date, the conclusions and
findings of such firm with respect to the financial information and other
matters ordinarily covered by accountants’ “comfort letters” to Cowen in
connection with

 

- 16 -



--------------------------------------------------------------------------------

registered public offerings (the first such letter, the “Initial Comfort
Letter”) and (iii) updating the Initial Comfort Letter with any information that
would have been included in the Initial Comfort Letter had it been given on such
date and modified as necessary to relate to the Registration Statement and the
Prospectus, as amended and supplemented to the date of such letter.

(p)     Market Activities. The Company will not, directly or indirectly,
(i) take any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Placement Shares or (ii) sell, bid for, or purchase the Common Stock to be
issued and sold pursuant to this Agreement, or pay anyone any compensation for
soliciting purchases of the Placement Shares other than Cowen; provided,
however, that the Company may bid for and purchase shares of its common stock in
accordance with Rule 10b-18 under the Exchange Act.

(q)     Insurance. The Company and its subsidiaries shall maintain, or cause to
be maintained, insurance in such amounts and covering such risks as is
reasonable and customary for the business for which it is engaged.

(r)     Compliance with Laws. The Company and each of its subsidiaries will use
commercially reasonable efforts to maintain, or cause to be maintained, all
material environmental permits, licenses and other authorizations required by
federal, state and local law in order to conduct their businesses as described
in the Prospectus, and the Company and each of its subsidiaries shall conduct
their businesses, or cause their businesses to be conducted, in substantial
compliance with such permits, licenses and authorizations and with applicable
environmental laws, except where the failure to maintain or be in compliance
with such permits, licenses and authorizations could not reasonably be expected
to result in a Material Adverse Effect.

(s)     Investment Company Act. The Company will conduct its affairs in such a
manner so as to reasonably ensure that neither it nor its subsidiaries will be
or become, at any time prior to the termination of this Agreement, an
“investment company,” as such term is defined in the Investment Company Act,
assuming no change in the Commission’s current interpretation as to entities
that are not considered an investment company.

(t)     Securities Act and Exchange Act. The Company will use its best efforts
to comply with all requirements imposed upon it by the Securities Act and the
Exchange Act as from time to time in force, so far as necessary to permit the
continuance of sales of, or dealings in, the Placement Shares as contemplated by
the provisions hereof and the Prospectus.

(u)     No Offer to Sell. Other than the Prospectus or a free writing prospectus
(as defined in Rule 405 under the Securities Act) approved in advance by the
Company and Cowen in its capacity as principal or agent hereunder, neither Cowen
nor the Company (including its agents and representatives, other than Cowen in
its capacity as such) will make, use, prepare, authorize, approve or refer to
any written communication (as defined in Rule 405 under the Securities Act),
required to be filed with the Commission, that constitutes an offer to sell or
solicitation of an offer to buy Placement Shares hereunder.

 

- 17 -



--------------------------------------------------------------------------------

(v)     Sarbanes-Oxley Act. The Company and its subsidiaries will use their best
efforts to comply with all effective applicable provisions of the Sarbanes-Oxley
Act.

8.     Conditions to Cowen’s Obligations. The obligations of Cowen hereunder
with respect to a Placement will be subject to the continuing accuracy and
completeness of the representations and warranties made by the Company herein,
to the due performance by the Company of its obligations hereunder, to the
completion by Cowen of a due diligence review satisfactory to Cowen in its
reasonable judgment, and to the continuing satisfaction (or waiver by Cowen in
its sole discretion) of the following additional conditions:

(a)     Registration Statement Effective. The Registration Statement shall be
effective and shall be available for (i) all sales of Placement Shares issued
pursuant to all prior Placement Notices and (ii) the sale of all Placement
Shares contemplated to be issued by any Placement Notice.

(b)     No Material Notices. None of the following events shall have occurred
and be continuing: (i) receipt by the Company or any of its subsidiaries of any
request for additional information from the Commission or any other federal or
state governmental authority during the period of effectiveness of the
Registration Statement, the response to which would require any post-effective
amendments or supplements to the Registration Statement or the Prospectus;
(ii) the issuance by the Commission or any other federal or state governmental
authority of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose; (iii) receipt
by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Placement Shares for
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose; or (iv) the occurrence of any event that makes any material
statement made in the Registration Statement or the Prospectus or any material
document incorporated or deemed to be incorporated therein by reference untrue
in any material respect or that requires the making of any changes in the
Registration Statement, related Prospectus or such documents so that, in the
case of the Registration Statement, it will not contain any materially untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading and,
that in the case of the Prospectus, it will not contain any materially untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

(c)     No Misstatement or Material Omission. Cowen shall not have advised the
Company that the Registration Statement or Prospectus, or any amendment or
supplement thereto, contains an untrue statement of fact that in Cowen’s
reasonable opinion is material, or omits to state a fact that in Cowen’s opinion
is material and is required to be stated therein or is necessary to make the
statements therein not misleading.

(d)     Material Changes. Except as contemplated in the Prospectus, or disclosed
in the Company’s reports filed with the Commission, there shall not have been
any material adverse change, on a consolidated basis, in the authorized capital
stock of the Company or any Material Adverse Effect or any development that
could reasonably be expected to result in a Material Adverse Effect, or any
downgrading in or withdrawal of the rating assigned to any of the Company’s
securities (other than asset backed securities) by any rating organization or a
public

 

- 18 -



--------------------------------------------------------------------------------

announcement by any rating organization that it has under surveillance or review
its rating of any of the Company’s securities (other than asset backed
securities), the effect of which, in the case of any such action by a rating
organization described above, in the reasonable judgment of Cowen (without
relieving the Company of any obligation or liability it may otherwise have), is
so material as to make it impracticable or inadvisable to proceed with the
offering of the Placement Shares on the terms and in the manner contemplated in
the Prospectus.

(e)     Company Counsel Legal Opinion. Cowen shall have received the opinion and
negative assurance letters of Company Counsel required to be delivered pursuant
to Section 7(n) on or before the date on which such delivery of such opinion and
negative assurance letter is required pursuant to Section 7(n).

(f)     Cowen Counsel Legal Opinion. Cowen shall have received from Cowen
Counsel, such opinion or opinions, on or before the date on which the delivery
of the Company Counsel legal opinion is required pursuant to Section 7(n), with
respect to such matters as Cowen may reasonably require, and the Company shall
have furnished to such counsel such documents as they request for enabling them
to pass upon such matters.

(g)     Comfort Letter. Cowen shall have received the Comfort Letter required to
be delivered pursuant to Section 7(o) on or before the date on which such
delivery of such Comfort Letter is required pursuant to Section 7(o).

(h)     Representation Certificate. Cowen shall have received the certificate
required to be delivered pursuant to Section 7(m) on or before the date on which
delivery of such certificate is required pursuant to Section 7(m).

(i)     Secretary’s Certificate. On or prior to the First Delivery Date, Cowen
shall have received a certificate, signed on behalf of the Company by its
corporate Secretary, in form and substance satisfactory to Cowen and its
counsel.

(j)     No Suspension. Trading in the Common Stock shall not have been suspended
on Nasdaq.

(k)     Other Materials. On each date on which the Company is required to
deliver a certificate pursuant to Section 7(m), the Company shall have furnished
to Cowen such appropriate further information, certificates and documents as
Cowen may have reasonably requested. All such opinions, certificates, letters
and other documents shall have been in compliance with the provisions hereof.
The Company will furnish Cowen with such conformed copies of such opinions,
certificates, letters and other documents as Cowen shall have reasonably
requested.

(l)     Securities Act Filings Made. All filings with the Commission required by
Rule 424 under the Securities Act to have been filed prior to the issuance of
any Placement Notice hereunder shall have been made within the applicable time
period prescribed for such filing by Rule 424.

(m)     Approval for Listing. The Placement Shares shall either have been
(i) approved for listing on Nasdaq, subject only to notice of issuance, or
(ii) the Company shall have filed an application for listing of the Placement
Shares on Nasdaq at, or prior to, the issuance of any Placement Notice.

 

- 19 -



--------------------------------------------------------------------------------

(n)     No Termination Event. There shall not have occurred any event that would
permit Cowen to terminate this Agreement pursuant to Section 11(a).

9.     Indemnification and Contribution.

(a)     Company Indemnification. The Company agrees to indemnify and hold
harmless Cowen, the directors, officers, partners, employees and agents of Cowen
and each person, if any, who (i) controls Cowen within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act, or (ii) is controlled
by or is under common control with Cowen from and against any and all losses,
claims, liabilities, expenses and damages (including, but not limited to, any
and all reasonable investigative, legal and other expenses incurred in
connection with, and any and all amounts paid in settlement (in accordance with
Section 9(c)) of, any action, suit or proceeding between any of the indemnified
parties and any indemnifying parties or between any indemnified party and any
third party, or otherwise, or any claim asserted), as and when incurred, to
which Cowen, or any such person, may become subject under the Securities Act,
the Exchange Act or other federal or state statutory law or regulation, at
common law or otherwise, insofar as such losses, claims, liabilities, expenses
or damages arise out of or are based, directly or indirectly, on (x) any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement or the Prospectus or any amendment or supplement to the
Registration Statement or the Prospectus or in any free writing prospectus or in
any application or other document executed by or on behalf of the Company or
based on written information furnished by or on behalf of the Company filed in
any jurisdiction in order to qualify the Common Stock under the securities laws
thereof or filed with the Commission, (y) the omission or alleged omission to
state in any such document a material fact required to be stated in it or
necessary to make the statements in it not misleading or (z) any breach by any
of the indemnifying parties of any of their respective representations,
warranties and agreements contained in this Agreement; provided, however, that
this indemnity agreement shall not apply to the extent that such loss, claim,
liability, expense or damage arises from the sale of the Placement Shares
pursuant to this Agreement and is caused directly or indirectly by an untrue
statement or omission made in reliance upon and in conformity with the Agent’s
Information. This indemnity agreement will be in addition to any liability that
the Company might otherwise have.

(b)     Cowen Indemnification. Cowen agrees to indemnify and hold harmless the
Company and its directors and each officer of the Company that signed the
Registration Statement, and each person, if any, who (i) controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act or (ii) is controlled by or is under common control with the
Company against any and all loss, liability, claim, damage and expense described
in the indemnity contained in Section 9(a), as incurred, but only with respect
to untrue statements or omissions, or alleged untrue statements or omissions,
made in the Registration Statement (or any amendments thereto) or the Prospectus
(or any amendment or supplement thereto) in reliance upon and in conformity with
the Agent’s Information.

 

- 20 -



--------------------------------------------------------------------------------

(c)     Procedure. Any party that proposes to assert the right to be indemnified
under this Section 9 will, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim is to be made against
an indemnifying party or parties under this Section 9, notify each such
indemnifying party of the commencement of such action, enclosing a copy of all
papers served, but the omission so to notify such indemnifying party will not
relieve the indemnifying party from (i) any liability that it might have to any
indemnified party otherwise than under this Section 9 and (ii) any liability
that it may have to any indemnified party under the foregoing provision of this
Section 9 unless, and only to the extent that, such omission results in the
forfeiture of substantive rights or defenses by the indemnifying party. If any
such action is brought against any indemnified party and it notifies the
indemnifying party of its commencement, the indemnifying party will be entitled
to participate in and, to the extent that it elects by delivering written notice
to the indemnified party promptly after receiving notice of the commencement of
the action from the indemnified party, jointly with any other indemnifying party
similarly notified, to assume the defense of the action, with counsel reasonably
satisfactory to the indemnified party, and after notice from the indemnifying
party to the indemnified party of its election to assume the defense, the
indemnifying party will not be liable to the indemnified party for any legal or
other expenses except as provided below and except for the reasonable costs of
investigation subsequently incurred by the indemnified party in connection with
the defense. The indemnified party will have the right to employ its own counsel
in any such action, but the fees, expenses and other charges of such counsel
will be at the expense of such indemnified party unless (1) the employment of
counsel by the indemnified party has been authorized in writing by the
indemnifying party, (2) the indemnified party has reasonably concluded (based on
advice of counsel) that there may be legal defenses available to it or other
indemnified parties that are different from or in addition to those available to
the indemnifying party, (3) a conflict or potential conflict exists (based on
advice of counsel to the indemnified party) between the indemnified party and
the indemnifying party (in which case the indemnifying party will not have the
right to direct the defense of such action on behalf of the indemnified party)
or (4) the indemnifying party has not in fact employed counsel to assume the
defense of such action within a reasonable time after receiving notice of the
commencement of the action, in each of which cases the reasonable fees,
disbursements and other charges of counsel will be at the expense of the
indemnifying party or parties. It is understood that the indemnifying party or
parties shall not, in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the reasonable fees, disbursements and
other charges of more than one separate firm admitted to practice in such
jurisdiction at any one time for all such indemnified party or parties. All such
fees, disbursements and other charges will be reimbursed by the indemnifying
party promptly as they are incurred after the indemnifying party receives a
written invoice relating to fees, disbursements and other charges in reasonable
detail. An indemnifying party will not, in any event, be liable for any
settlement of any action or claim effected without its written consent. No
indemnifying party shall, without the prior written consent of each indemnified
party, settle or compromise or consent to the entry of any judgment in any
pending or threatened claim, action or proceeding relating to the matters
contemplated by this Section 9 (whether or not any indemnified party is a party
thereto), unless such settlement, compromise or consent includes an
unconditional release of each indemnified party from all liability arising or
that may arise out of such claim, action or proceeding.

(d)     Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 9 is applicable in accordance with its terms but for
any reason is held to be unavailable from the Company or Cowen, the Company and
Cowen will contribute to the total losses, claims,

 

- 21 -



--------------------------------------------------------------------------------

liabilities, expenses and damages (including any investigative, legal and other
expenses reasonably incurred in connection with, and any amount paid in
settlement of, any action, suit or proceeding or any claim asserted, but after
deducting any contribution received by the Company from persons other than
Cowen, such as persons who control the Company within the meaning of the
Securities Act, officers of the Company who signed the Registration Statement
and directors of the Company, who also may be liable for contribution) to which
the Company and Cowen may be subject in such proportion as shall be appropriate
to reflect the relative benefits received by the Company on the one hand and
Cowen on the other. The relative benefits received by the Company on the one
hand and Cowen on the other hand shall be deemed to be in the same proportion as
the total Net Proceeds from the sale of the Placement Shares (before deducting
expenses) received by the Company bear to the total compensation received by
Cowen (before deducting expenses) from the sale of Placement Shares on behalf of
the Company. If, but only if, the allocation provided by the foregoing sentence
is not permitted by applicable law, the allocation of contribution shall be made
in such proportion as is appropriate to reflect not only the relative benefits
referred to in the foregoing sentence but also the relative fault of the
Company, on the one hand, and Cowen, on the other, with respect to the
statements or omission that resulted in such loss, claim, liability, expense or
damage, or action in respect thereof, as well as any other relevant equitable
considerations with respect to such offering. Such relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by the Company or Cowen, the
intent of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company and
Cowen agree that it would not be just and equitable if contributions pursuant to
this Section 9(d) were to be determined by pro rata allocation or by any other
method of allocation that does not take into account the equitable
considerations referred to herein. The amount paid or payable by an indemnified
party as a result of the loss, claim, liability, expense, or damage, or action
in respect thereof, referred to above in this Section 9(d) shall be deemed to
include, for the purpose of this Section 9(d), any legal or other expenses
reasonably incurred by such indemnified party in connection with investigating
or defending any such action or claim to the extent consistent with Section 9(c)
hereof. Notwithstanding the foregoing provisions of this Section 9(d), Cowen
shall not be required to contribute any amount in excess of the commissions
received by it under this Agreement and no person found guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of this Section 9(d), any person who
controls a party to this Agreement within the meaning of the Securities Act, and
any officers, directors, partners, employees or agents of Cowen, will have the
same rights to contribution as that party, and each officer of the Company who
signed the Registration Statement will have the same rights to contribution as
the Company, subject in each case to the provisions hereof. Any party entitled
to contribution, promptly after receipt of notice of commencement of any action
against such party in respect of which a claim for contribution may be made
under this Section 9(d), will notify any such party or parties from whom
contribution may be sought, but the omission to so notify will not relieve that
party or parties from whom contribution may be sought from any other obligation
it or they may have under this Section 9(d) except to the extent that the
failure to so notify such other party materially prejudiced the substantive
rights or defenses of the party from whom contribution is sought. Except for a
settlement entered into pursuant to the last sentence of Section 9(c) hereof, no
party will be liable for contribution with respect to any action or claim
settled without its written consent if such consent is required pursuant to
Section 9(c) hereof.

 

- 22 -



--------------------------------------------------------------------------------

10.     Representations and Agreements to Survive Delivery. The indemnity and
contribution agreements contained in Section 9 of this Agreement and all
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of Cowen, any
controlling persons, or the Company (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Placement
Shares and payment therefor or (iii) any termination of this Agreement.

11.     Termination.

(a)     Cowen shall have the right by giving notice as hereinafter specified at
any time to terminate this Agreement if (i) any Material Adverse Effect, or any
development that could reasonably be expected to result in a Material Adverse
Effect has occurred that, in the reasonable judgment of Cowen, may materially
impair the ability of Cowen to sell the Placement Shares hereunder, (ii) the
Company shall have failed, refused or been unable to perform any agreement on
its part to be performed hereunder; provided, however, in the case of any
failure of the Company to deliver (or cause another person to deliver) any
certification, opinion, or letter required under Sections 7(m), 7(n), or 7(o),
Cowen’s right to terminate shall not arise unless such failure to deliver (or
cause to be delivered) continues for more than thirty (30) days from the date
such delivery was required; or (iii) any other condition of Cowen’s obligations
hereunder is not fulfilled, or (iv), any suspension or limitation of trading in
the Placement Shares or in securities generally on Nasdaq shall have occurred.
Any such termination shall be without liability of any party to any other party
except that the provisions of Section 7(g) (Expenses), Section 9
(Indemnification and Contribution), Section 10 (Representations and Agreements
to Survive Delivery), Section 16 (Applicable Law; Consent to Jurisdiction) and
Section 17 (Waiver of Jury Trial) hereof shall remain in full force and effect
notwithstanding such termination. If Cowen elects to terminate this Agreement as
provided in this Section 11(a), Cowen shall provide the required notice as
specified in Section 12 (Notices).

(b)     The Company shall have the right, by giving ten (10) days’ notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of Section
7(g), Section 9, Section 10, Section 16 and Section 17 hereof shall remain in
full force and effect notwithstanding such termination.

(c)     Cowen shall have the right, by giving ten (10) days’ notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of Section
7(g), Section 9, Section 10, Section 16 and Section 17 hereof shall remain in
full force and effect notwithstanding such termination.

(d)     Unless earlier terminated pursuant to this Section 11, this Agreement
shall automatically terminate upon the issuance and sale of all of the Placement
Shares through Cowen on the terms and subject to the conditions set forth
herein; provided that the provisions of Section 7(g), Section 9, Section 10,
Section 16 and Section 17 hereof shall remain in full force and effect
notwithstanding such termination.

 

- 23 -



--------------------------------------------------------------------------------

(e)     This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 11(a), (b), (c), or (d) above or otherwise by mutual
agreement of the parties; provided, however, that any such termination by mutual
agreement shall in all cases be deemed to provide that Section 7(g), Section 9,
Section 10, Section 16 and Section 17 shall remain in full force and effect.

(f)     Any termination of this Agreement shall be effective on the date
specified in such notice of termination; provided, however, that such
termination shall not be effective until the close of business on the date of
receipt of such notice by Cowen or the Company, as the case may be. If such
termination shall occur prior to the Settlement Date for any sale of Placement
Shares, such Placement Shares shall settle in accordance with the provisions of
this Agreement.

12.     Notices. All notices or other communications required or permitted to be
given by any party to any other party pursuant to the terms of this Agreement
shall be in writing, unless otherwise specified in this Agreement, and if sent
to Cowen, shall be delivered to Cowen at Cowen and Company, LLC, 599 Lexington
Avenue, 27th Floor, New York, NY 10022, fax no. 646-562-1124, Attention: General
Counsel; or if sent to the Company, shall be delivered to Atara Biotherapeutics,
Inc., 611 Gateway Blvd., Suite 900, South San Francisco, California 94080;
attention: CFO and General Counsel with a copy to Cooley LLP, 101 California
Street, 5th Floor, San Francisco, California 94111; fax no. 415-693-2222,
attention: Jodie Bourdet. Each party to this Agreement may change such address
for notices by sending to the parties to this Agreement written notice of a new
address for such purpose. Each such notice or other communication shall be
deemed given (i) when delivered personally or by verifiable facsimile
transmission (with an original to follow) on or before 4:30 p.m., New York City
time, on a Business Day (as defined below), or, if such day is not a Business
Day on the next succeeding Business Day, (ii) on the next Business Day after
timely delivery to a nationally-recognized overnight courier and (iii) on the
Business Day actually received if deposited in the U.S. mail (certified or
registered mail, return receipt requested, postage prepaid). For purposes of
this Agreement, “Business Day” shall mean any day on which the Nasdaq and
commercial banks in the City of New York are open for business.

13.     Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the Company and Cowen and their respective successors and the
affiliates, controlling persons, officers and directors referred to in Section 9
hereof. References to any of the parties contained in this Agreement shall be
deemed to include the successors and permitted assigns of such party. Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and permitted assigns any
rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement. Neither party may
assign its rights or obligations under this Agreement without the prior written
consent of the other party; provided, however, that Cowen may assign its rights
and obligations hereunder to an affiliate of Cowen without obtaining the
Company’s consent, so long as such affiliate is a registered broker-dealer.

 

- 24 -



--------------------------------------------------------------------------------

14.     Adjustments for Share Splits. The parties acknowledge and agree that all
share-related numbers contained in this Agreement shall be adjusted to take into
account any share split, share dividend or similar event effected with respect
to the Common Stock.

15.     Entire Agreement; Amendment; Severability. This Agreement (including all
schedules and exhibits attached hereto and Placement Notices issued pursuant
hereto) constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company and Cowen. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.

16.     Applicable Law; Consent to Jurisdiction. This Agreement shall be
governed by, and construed in accordance with, the internal laws of the State of
New York without regard to the principles of conflicts of laws. Each party
hereby irrevocably submits to the non-exclusive jurisdiction of the state and
federal courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.

17.     Waiver of Jury Trial. The Company and Cowen each hereby irrevocably
waives any right it may have to a trial by jury in respect of any claim based
upon or arising out of this Agreement or any transaction contemplated hereby.

18.     Absence of Fiduciary Relationship. The Company acknowledges and agrees
that:

(a)     Cowen has been retained solely to act as sales agent in connection with
the sale of the Placement Shares and that no fiduciary, advisory or agency
relationship between the Company and Cowen has been created in respect of any of
the transactions contemplated by this Agreement, irrespective of whether Cowen
has advised or is advising the Company on other matters;

(b)     the Company is capable of evaluating and understanding and understands
and accepts the terms, risks and conditions of the transactions contemplated by
this Agreement;

 

- 25 -



--------------------------------------------------------------------------------

(c)     the Company has been advised that Cowen and its affiliates are engaged
in a broad range of transactions which may involve interests that differ from
those of the Company and that Cowen has no obligation to disclose such interests
and transactions to the Company by virtue of any fiduciary, advisory or agency
relationship; and

(d)     the Company waives, to the fullest extent permitted by law, any claims
it may have against Cowen, for breach of fiduciary duty or alleged breach of
fiduciary duty in connection with the sale of Placement Shares under this
Agreement and agrees that Cowen shall have no liability (whether direct or
indirect) to the Company in respect of such a fiduciary claim or to any person
asserting a fiduciary duty claim on behalf of or in right of the Company,
including stockholders, partners, employees or creditors of the Company.

19.     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
Agreement by one party to the other may be made by facsimile transmission.

20.     Definitions. As used in this Agreement, the following term has the
meaning set forth below:

(a)     “Applicable Time” means the date of this Agreement, each Representation
Date, the date on which a Placement Notice is given, and any date on which
Placement Shares are sold hereunder.

(b)     “Agent’s Information” means, solely the following information in the
Prospectus: the seventh and eighth paragraphs under the caption “Plan of
Distribution” in the Prospectus.

[Remainder of Page Intentionally Blank]

 

- 26 -



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the understanding between the Company and
Cowen, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and Cowen.

 

Very truly yours, COWEN AND COMPANY, LLC By:  

/s/ Robert Sine

Name:   Robert Sine Title:   Managing Director

ACCEPTED as of the date

first-above written:

ATARA BIOTHERAPEUTICS, INC. By:  

/s/ John F. McGrath, Jr.

Name:   John F. McGrath, Jr. Title:   Executive Vice President and Chief
Financial Officer

 

27



--------------------------------------------------------------------------------

SCHEDULE 1

FORM OF PLACEMENT NOTICE

 

From:    [                             ] Cc:    [                             ]
To:    [                             ] Subject:    Cowen at the Market
Offering—Placement Notice

Gentlemen:

Pursuant to the terms and subject to the conditions contained in the Sales
Agreement between Atara Biotherapeutics, Inc. (the “Company”), and Cowen and
Company, LLC (“Cowen”) dated [            ], 2017 (the “Agreement”), I hereby
request on behalf of the Company that Cowen sell up to [             ] shares of
the Company’s common stock, par value $0.0001 per share, at a minimum market
price of $[             ] per share. Sales should begin on the date of this
Notice and shall continue until [DATE] [all shares are sold][the aggregate sales
price of the shares reaches $[             ]].



--------------------------------------------------------------------------------

SCHEDULE 2

The Company:

 

  •   Isaac Ciechanover

 

  •   John F. McGrath, Jr.

 

  •   Heather D. Turner

The Agent:

 

  •   Robert Sine

 

  •   Bill Follis



--------------------------------------------------------------------------------

SCHEDULE 3

Compensation

Cowen shall be paid compensation up to 3% of the gross proceeds from the sales
of Common Stock pursuant to the terms of this Agreement.



--------------------------------------------------------------------------------

Exhibit 7(m)

OFFICER CERTIFICATE

The undersigned, the duly qualified and elected                     , of Atara
Biotherapeutics, Inc. (“Company”), a Delaware corporation, does hereby certify
in such capacity and on behalf of the Company, pursuant to Section 7(m) of the
Sales Agreement dated [            ], 2017 (the “Sales Agreement”) between the
Company and Cowen and Company, LLC, that to the best of the knowledge of the
undersigned.

(i)    The representations and warranties of the Company in Section 6 of the
Sales Agreement (A) to the extent such representations and warranties are
subject to qualifications and exceptions contained therein relating to
materiality or Material Adverse Effect, are true and correct on and as of the
date hereof with the same force and effect as if expressly made on and as of the
date hereof, except for those representations and warranties that speak solely
as of a specific date and which were true and correct as of such date, and
(B) to the extent such representations and warranties are not subject to any
qualifications or exceptions, are true and correct in all material respects as
of the date hereof as if made on and as of the date hereof with the same force
and effect as if expressly made on and as of the date hereof except for those
representations and warranties that speak solely as of a specific date and which
were true and correct as of such date; and

(ii)    The Company has complied with all agreements and satisfied all
conditions on its part to be performed or satisfied pursuant to the Sales
Agreement at or prior to the date hereof.

 

By:  

 

Name:   Title:  

Date:                     